Citation Nr: 0737549	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran performed nearly continuous active military 
service from June 1962 to  September 1982.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 2001 rating decision of the RO that, 
in pertinent part, denied service connection for a low back 
condition.  The veteran filed a timely appeal of this 
determination to the Board.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  

In January 2007, the Board remanded the veteran's low back 
claim for further development and adjudication.  This having 
been completed, the claim has been returned to the Board for 
further review.  

In October 2007, the veteran submitted additional evidence 
that was not accompanied by a waiver of RO consideration.  
This evidence, however, is cumulative of evidence already in 
the veteran's claims file.  No remand to the RO is therefore 
necessary.  



FINDINGS OF FACT

The currently demonstrated degenerative disc disease of the 
lumbar spine is shown as likely as not to be due injuries 
that the veteran initially sustained during his extensive 
period of active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative disc disease of the 
lumbar spine is not due to disease or injury that was 
incurred in active service.   38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2001, January 2002, April 
2005, May 2006, and February and April 2007, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board notes that this 
matter has been remanded for additional development, to 
include a VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for a low back 
condition that he feels due to long period of military 
service.  

The service medical records show that the veteran fell and 
injured his back approximately one month prior to an August 
1972 service medical examination.  The notes accompanying the 
examination report indicated that there was no impairment at 
present. 

A November 1972 Medical Examination and Report of Medical 
History during service did not indicate any back condition or 
recurrent back pain, nor did Medical Examinations dated in 
December 1973,  June and October 1974, and July and October 
1980.  

An October 1978 treatment note during service indicated the 
veteran had tingling in the neck and shoulders.  A June 1981 
treatment note indicated that the he had had low back pain 
approximately nine weeks prior to the appointment.  No 
specific reason was known.  Another June 1981 note indicated 
that the veteran had almost constant pain in his back for 
approximately 8 weeks.  He was assessed with back strain.  

The September 1982 Report of Medical History indicated 
recurrent back pain, among other complaints, but the 
veteran's separation physical dated the same month found no 
back disability.  

After service, the medical records also reflect complaints of 
back pain, and the veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  An April 2007 
report of a private physician indicates that the veteran 
experienced severe back pain that began in the lumbar area 
and went down the left hip to just below his knee.  

This physician noted two injuries in service in 1972 and 1981 
and observed that the 1981 injury was in the lumbar/sacral 
area.  The physician noted that this is the same location as 
the problems noted on the veteran's current MRI.  

In order to determine whether the veteran suffers from a back 
disability that is related to his active duty service, the 
veteran was afforded two VA examinations.  

The first examination took place in February 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination and report.  The 
examiner noted the veteran's medical history.  The X-ray 
studies revealed multilevel disc disease, T12-L1 through L5-
S1, dextroscoliosis, moderate to marked osteoarthritis of the 
vertebrae, and degenerative changes of the facets.  

The VA examiner stated that, with respect to the veteran's 
service records, "[he saw] only...a question of low back 
strain....[He saw] no correlation between the one event as 
manifested on 11 June 1981 as attributed to the veteran's 
complaint of disability at the present time.  It is not as 
likely as not that this disability is due to ligamentous 
strain."  

The veteran was afforded an additional VA examination dated 
in July 2007.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The examiner noted the veteran's 
medical history, to include the 1981 report of lumbar pain in 
service. The examiner also noted that the veteran has had 
complaints of pain in the lumbar region since that time.  
After service, the examiner indicated that the veteran's 
employment required significant amounts of lifting, but no 
on-the-job or other back injuries.  

The X-ray studies revealed diffuse degenerative disc disease, 
worse at L2-3 and L4-5.  After examination, the veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
The examiner then opined that "[g]iven the absence of any 
evidence of chronicity, it [was his] opinion that it [was] 
less than 50 percent likely that this condition [was] 
secondary to any event which occurred in service.  In my 
opinion, it [was] much more likely secondary to his obesity 
and twenty-five subsequent years of employment requiring 
significant amounts of lifting."  

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for a low back 
disability must be denied.  The veteran has been diagnosed 
with degenerative disc disease of the lumbar spine, but 
neither VA examiner that examined the veteran and his claims 
file in connection with the claim determined that his current 
condition is due to his service.  However, the veteran's 
private physician indicated that the in-service back strain 
was in the same area as his current disc disease.  

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, the Board finds the medical evidence to be in 
relative equipoise in shown that the veteran has a low back 
degenerative disc disease that as likely as not was the 
result to of continuous episodes of injury that began in 
service.  By extending the benefit of the doubt to the 
veteran, service connection for this low back condition must 
be allowed by operation of law.  



ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


